61038: Case View
	
	
	
		

	
	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	 
	














The Supreme Court
of Nevada







Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						









Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 61038


Short Caption:DRUCKMAN VS. RUSCITTI C/W 60598Classification:Civil Appeal - General - Other


Consolidated:60598*, 61038Related Case(s):60598, 64811


Lower Court Case(s):Clark Co. - Eighth Judicial District - D452371Case Status:Remittitur Issued/Case Closed


Disqualifications:Panel Assigned:
					En Banc
					


Replacement:


To SP/Judge:SP Status:


Oral Argument:Oral Argument Location:


Submission Date:10/08/2013How Submitted:After Oral Argument





+
						Party Information
					


RoleParty NameRepresented By


AppellantIan Scott DruckmanMichael P. Carman
							(Kunin & Carman)
						Corinne M. Price
							(Fine Law Group)
						


RespondentAudria Bernice Ruscitti
					In Proper Person
				



14-20944: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.


Docket Entries


DateTypeDescriptionPending?Document


06/13/2012Filing FeeFiling fee due for Appeal. Filing fee will be forwarded by the District Court.


06/13/2012Notice of Appeal DocumentsFiled Notice of Appeal. Appeal docketed in the Supreme Court this day. (Docketing statement mailed to counsel for appellant.)12-18490




06/13/2012Notice/OutgoingIssued Notice of Exemption from Settlement Program/File Documents. Transcript request due: 15 days.  Opening brief due: 120 days.12-18492




06/14/2012Filing FeeFiling Fee Paid. $250.00 from The Law Offices of Israel L. Kunin.  Check No. 200908.


06/14/2012Notice of Appeal DocumentsFiled Documents from District Court Clerk.  Confidential Civil Cover Sheet (SEALED).


06/15/2012MotionFiled Motion to Consolidate Appeals and Permit Expanded Fast Track Statement.  Nos. 61038/60598.12-18826




06/28/2012Transcript RequestFiled Request for Transcript of Proceedings. Transcripts requested: October 18, 2011, January 13, 2012, January 17, 2012, & March 22, 2012.  To Court Reporter: William B. Gonzalez12-20302




07/05/2012Docketing StatementFiled Docketing Statement.12-21006




07/13/2012TranscriptFiled Notice from Court Reporter. Shelly A. Ajoub stating that the requested transcripts were delivered.  Dates of transcripts: October 18, 2011, January 13, 2012, January 17, 2012, & March 22, 2012.12-22106




07/24/2012Order/ProceduralFiled Order Granting Motions to Consolidate Appeals, for Leave to File an Expanded Fast Track Statement, for an Extension of Time, and to Withdraw as Counsel. Fast track statement that is 20 pages or less due: August 20, 2012. Respondent's fast track response due: 20 days from service of fast track statement. Nos. 60598/61038.12-23215




08/02/2012OtherReceived Returned Mail.  Order filed 7/24/12 addressed to Audria Bernice Ruscitti.  Per USPS, "return to sender, unable to forward".  Updated address per cert. of service on motion filed 7/12/12.  Mailed order to new address.


08/21/2012Notice/IncomingFiled Certificate of Service. (Fast Track Statement and Appendix)12-26190




08/23/2012Fast Track BriefFiled Child Custody Fast Track Statement.12-26654




08/23/2012AppendixFiled Appellants Appendix to Fast Track Statement Volumes 1-5.12-26658




09/11/2012Notice/IncomingFiled Notice of Compliance Re: Certification of Transcript (Filed in Case No. 61038 - Notice from Court Reporter. Shelly A. Ajoub stating that the requested transcripts were delivered.  Dates of transcripts: October 18, 2011, January 13, 2012, January 17, 2012, & March 22, 2012). Nos. 60598/61038.12-28630




01/08/2013Notice/IncomingFiled Certificate of Service (Fast Track Statement and Appendix). Nos. 60598/61038.13-00783




01/08/2013MotionFiled Motion for Confession of Error. Nos. 60598/61038.13-00785




01/15/2013MotionFiled Proper Person Motion for Extension of time to Respond to Fast Track Statement.  Nos. 60598/61038.13-01594




01/15/2013MotionFiled Proper Person Opposition to Motion for Confession of Error.  Nos. 60598/61038.13-01611




01/18/2013MotionFiled Reply Re: Motion for Confession of Error. Nos. 60598/6103813-02076




01/22/2013Fast Track BriefReceived Fast Track Response. (FILED PER ORDER OF 2/19/13).


02/19/2013Order/ProceduralFiled Order Resolving Briefing Motions, Inviting Amicus Curiae Participation, and Directing Response Regarding Appointment of Pro Bono Counsel. We grant respondent's motion for an extension of time to file the fast track response, and we direct the clerk of this court to file the response provisionally received in this court on January 22, 2013. It appears that this court's resolution of this matter may be assisted by the participation of the amicus curiae. Therefore, the court invites the Family Law Section of the State Bar of Nevada to participate in this appeal as amicus curiae. Accordingly, within 11 days from the date of this order, appellant shall serve the Family Law Section with copies of the notice of appeal, docketing statement, fast track statement, and appendix; and respondent shall serve the Family Law Section with a copy of her fast track response. Within that same time period, the parties shall file in this court properly completed certificate of service that comply with NRAP 25(d) for the documents served on the Family Law Section. Thereafter, the Family Law Section shall have 30 days from the date of service of the parties' appellate documents in which to advise this court of either their consent to participate or their intent to decline the invitation to participate as amicus curiae. We direct respondent to inform this court within 11 days from the date of this order whether she would consent to the appointment of pro bono counsel for purposes of oral argument and supplemental briefing. If respondent declines pro bono counsel, oral argument will not be scheduled. Nos. 60598/61038.13-05143




02/19/2013Fast Track BriefFiled Fast Track Response (Response to Fast Track Statement). Nos. 60598/61038.13-05146




02/25/2013Notice/IncomingFiled Receipt of Copy of Order Resolving Briefing Motions, Inviting Amicus Curiae Participation, and Directing Response Regarding Appointment of Pro Bono Counsel, filed February 19, 2013.13-05774




02/28/2013Notice/IncomingFiled Notice of Appearance of Pro Bono Counsel for Respondent (Audria Bernice Ruscitti) Pursuant to this Court's Order of February 19, 2013.  Bruce I. Shapiro, Esq. of Pecos Law Group.13-06217




03/01/2013Notice/IncomingFiled Notice of Acceptance of Invitation to File Amicus Curiae Brief. Nos. 60598/61038.13-06456




03/25/2013Order/ProceduralFiled Order Regarding Service and Setting Supplemental and Amicus Curiae Briefing Schedule. We direct Mr. Shapiro to serve the Family Law Section with a copy of the proper person fast track response, and file a completed certificate of service in this court within 11 days from the date of this order. Appellant: Supplemental brief due: 30 days. Respondent: Supplemental brief due: 20 days from the date appellant's brief is served. Family Law Section: Amicus curiae brief due: 15 days after service of respondent's supplemental brief. Nos. 60598/6103813-08793




03/29/2013Notice/IncomingFiled Certificate of Mailing. (Fast Track Response) Nos. 60598/6103813-09373




04/03/2013Notice/IncomingFiled Certificate of Mailing for "Response to Fast Track Statement." Nos. 60598/61038.13-09807




04/22/2013Notice/IncomingFiled Substitution of Attorneys (Emily McFarling Esq. of McFarling Law Group in place and stead of Bruce I. Shapiro, Esq.).  Nos. 60598/61038.13-11810




04/25/2013BriefFiled Supplemental Brief Pursuant to the March 25, 2013, Order of Supreme Court. Nos. 60598/61038.13-12099




05/16/2013BriefFiled Respondent's Supplemental Brief Pursuant to the March 25, 2013 Order of Supreme Court. Nos. 60598/61038.13-14477




05/23/2013MotionFiled Motion for Extension of Time to File Amicus Curiae Brief and to Exceed Page Limit Stated in NRAP 29(e) (First Request). Nos. 60598/61038.13-15288




05/30/2013BriefReceived Amicus Brief - Brief of Amicus Curiae Family Law Section of the State Bar of Nevada (via E-Flex). Nos. 60598/61038.(FILED PER ORDER OF 6/10/13).


06/10/2013Order/ProceduralFiled Order Granting Motion to Exceed Page Limit. As the amicus brief was timely received in this court on May 30, 2013, the motion for extension of time is denied as moot. The clerk of this court shall file the amicus brief that was provisionally received in this court on May 30, 2013. Nos. 60598/61038.13-16823




06/10/2013BriefFiled Amicus Brief -Brief of Amicus Curiae Family Law Section of the State Bar of Nevada, Nos. 60598/61038.13-16826




06/10/2013Case Status UpdateFast Track Briefing Completed. To Screening.


08/29/2013Notice/OutgoingIssued Notice Scheduling Oral Argument.  Oral argument is scheduled for Tuesday, October 8, 2013, @ 2:00 p.m. in Las Vegas.  Argument shall be limited to 30 minutes.  Nos. 60598/61038.13-25706




09/24/2013Notice/OutgoingIssued Oral Argument Reminder Notice13-28449




10/08/2013Case Status UpdateOral argument held this day. Case submitted for decision. Before the En Banc Court.


06/26/2014Opinion/DispositionalFiled Authored Opinion. "Affirmed in part, reversed in part, and remanded." Before the Court En BANC. Author: Douglas, J. Majority: Douglas/Gibbons/Pickering/Hardesty/Parraguirre. Saitta, J., with whom Cherry, J., agrees, dissenting. 130 Nev. Adv. Opn. No. 50. EN BANC  Nos. 60598/6103814-20944




07/14/2014Post-Judgment PetitionFiled Petition for Rehearing of En Banc Decision. Nos 6098/61038.14-22869




07/14/2014Filing FeeFiling fee paid. E-Payment $150.00 from Israel L. Kunin


07/15/2014Order/ProceduralFiled Order Directing Answer to Petition for Rehearing. Respondent: 15 days to file and serve an answer to the petition. Nos. 60598/61038.14-22954




07/29/2014MotionFiled Motion to Extend Deadline to File Answer to Petition for Rehearing.14-24784




08/08/2014Order/ProceduralFiled Order Granting Motion for Extension of Time. Respondent shall have until August 14, 2014, to file and serve the answer. Nos. 60598/61038.14-26015




08/12/2014Post-Judgment PetitionFiled Answer to Petition for Rehearing of En Banc Decision.  Nos. 60598/61038.14-26324




09/24/2014Post-Judgment OrderFiled Order Denying Rehearing. "Rehearing Denied." NRAP 40(c).  Cherry, J., with whom, Saitta, J., agrees, dissenting.  Nos. 60598/61038.14-31662




10/20/2014RemittiturIssued Remittitur.14-34852




10/20/2014Case Status UpdateRemittitur Issued/Case Closed.


11/04/2014RemittiturFiled Remittitur. Received by District Court Clerk on October 24, 2014.14-34852